Title: From George Washington to Robert Hunter Morris, 9 April 1756
From: Washington, George
To: Morris, Robert Hunter

 

Dear Sir
[Winchester, 9 April 1756]

I had scarce reachd Williamsburg, before an express was after me with news of the French & Indians advancing within our Settlements, and doing incredable mischief to the Inhabitants which obligd me to postpone my business there, and hurry to their assistance with all expedition: when I came to this place I found everythings in deep confusion: and the poor distressd Inhabitants under a general consternation. I therefore collected such force as I coud immediately raise, and sent them in such parties, and to such places as twas judged most likely to meet with the Enemy: one of which, under the command of Mr Paris, luckily fell in with a small body of them as they were surrounding a small Fort on the No. River of Cacapehon; whom they engagd, and (after half an hour’s close firing) put to flight with the loss of their commander Monsr Donville (killd) & three or four more mortally wounded. The accident that has determined the fate of Monsieur; has, I believe, dispers’d his Party: for I dont hear of any mischief done in this Colony since, thô we are not without numbers who are makeing hourly discoverys.
I have sent you a copy of the Instructions that were found about this Officer: that you may see how bold and enterprising the Enemy have grown, how unconfind are thes ambitious design’s of the French: and how much it will be in their power, (if the Colonys continue in their fatal Lethargy) to give a final stab to liberty, & Property.
Nothing I more sincerely wish than a union to the Colonys in this time of Eminent danger: and that you may find your assembly in a temper of mind to act consistently with their preservation. What Maryland has, or will do I know not: but this I am certain off, that Virginia will do every thing that can be expected to promote the publick good.
I went to Williamsburg fully resolved to resign my Commission, but was disswaded from it, at least for a time. If the hurry of business in which I know your honour is genlly engagd: will admit of an oppertunity to murder a little time in writing to me. I shoud receive the favour as a mark of that esteem, which I coud wish to merit, by shewing at all times when its in my

power, how much I am Dear Sir Yr honours most Obt & most Hble Servt

Go: Washington


P.S. A Letter this instant arriving from Williamsburg, informs, that our Assembly have voted 20,000£s more and that their Forces shd be increas’d to 2000 Men. a laudable example this, and I hope not a singular one.
The inclosed to Colo. Gage I beg the favr of you to forward.

